 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChemtronics, Inc. and Local 42, Industrial ProductionEmployees Union. Case 29 CA-5374May 18, 1978DECISION AND ORDERBy MEMBERS PENI.I.()., MURPIIY, AND TR FSDAI IOn October 31, 1977, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative law Judge and to adopthis recommended Order, as modified herein.The Administrative Law Judge found that, on Oc-tober 8, 1976, Union Vice President Lasky met with anumber of Respondent's employees on Respondent'sparking lot. During this meeting, Lasky and otherunion officials solicited employees Sugden, Biondi,and Rosemarie and Robert Sohl to sign union au-thorization cards. While this solicitation was occur-ring, Respondent's president, Louis Friedman, whohad been alerted to the solicitation, came out to theparking lot accompanied by his dog and ordered La-sky and the other union representatives off Respon-dent's property. Based on credited testimony, theAdministrative Law Judge found that Friedman thenwent to Robert Sohl and asked him what was goingon, what was said, and whether he had signed aunion card.The Administrative Law Judge concluded, withoutdiscussion, that Respondent, by the above conduct.not only unlawfully interrogated Robert Sohl regard-ing his union activities, but also engaged in unlawfulsurveillance of the employees' union activities. Weadopt the Administrative Law Judge's finding thatRespondent, by the foregoing conduct of LouisFriedman, unlawfully interrogated Sohl. We disagreewith the Administrative Law Judge's finding of un-lawful surveillance.The Board has held that "union representativesand employees who choose to engage in their unionactivities at the employer's premises should have nocause to complain that management observesthem." 2 As the October 8 meeting between Respon-dent's employees and the Union's representativeswas conducted in full public view on Respondent'sown parking lot, Respondent did not engage in un-lawful surveillance of that meeting. Nor did it do soby interrupting the meeting and directing the unionofficials to leave the premises. Its latter actions werethe exercise of a legitimate proprietary prerogativeand were not rendered unlawful by virtue of the sub-sequent unlawful interrogation of employee RobertSohl. Accordingly, we shall dismiss that portion ofthe complaint alleging unlawful surveillance in thisincident.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent,Chemtronics, Inc., Hauppauge, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Delete paragraph l(a) and reletter the remain-ing paragraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.Respondent has excepted to certain credibility findings made by theAdministrative l.aw Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credihilitsunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dr, H/all Produ is. In., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings.The Administrative Law Judge found that employee l.ucian Jones volun-tarily signed an authorization card on October 8 and that the card is there-fore valid for purposes of determining the Union's majority. In so inding.the Administratie Lasw Judge discredited Jones' testimony that he signedthe card only after being threatened with physical harm if he failed to do so,while we agree with the Administrative Law Judge for the various otherreasons stated by him that Jones' card is valid, we do not adopt his state-nment that Jones' participation in the strike on October I I s inconsistentwith any prior alleged threat of harm to him.2 iih¥c, Inc, e' al. 159 NLRB 812. 814 (1966). See also larand Leivure-ihe. Inc .213 NLRB 197. 205 1974): and Mitchell Plavits. Incorporated, 159NIRB 1574, 1576 (1966)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF TIHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE ILLt NOT coercively interrogate our em-ployees concerning their union membership andactivities and those of other employees.WE WlLt NOT threaten our employees withstricter working conditions for selecting the236 NLRB No. 21178 CHEMTRONICS. INC.Union to represent them.WF wii.1 NOT threaten our employees withpossible physical harm because of their unionactivities.WI: wI. l NOi discharge. refuse to reinstate, orotherwise discriminate against our employeesbecause of their membership in. sympathies for.or activities on behalf of Local 42. IndustrialProduction Employees Union. or an, other la-bor organization, or because thev engage in con-certed activities for the purpose of mutual aid orprotection.Wi wit Nor harass our employees by impos-ing upon them more onerous working conditionsbecause of their union activities.Wr wi.t. Not discontinue providing our em-ployees with coffee and rolls and with theirsmoking privileges in the warehouse area be-cause of their union activities.WtI wii.i NOt refuse to bargain collectivelyand in good faith concerning rates of pay. wag-es, hours of employment, and other terms andconditions of employment with Local 42. Indus-trial Production Employees Union, as the exclu-sive representative of the employees in the bar-gaining unit described below.Wi. Wil.i NOT make unilateral changes in theterms and conditions of our employees in thebargaining unit described below.WE WIL.t. NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist any labor organization. tobargain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities, except to the ex-tent that such rights may be affected by anagreement requiring membership in a labor or-ganization as a condition of employment as au-thorized in Section 8(a)(3) of the National LaborRelations Act, as amended.Wt wl. t offer immediate and full reinstate-ment to Edward Biondi, Robert Sohl, and Rose-marie Sohl to their former jobs or, if those jobsno longer exist, then to substantially equivalentjobs. without prejudice to their seniority andother rights and privileges, and we- wiIli makeeach of them whole along with Thomas Sugdenfor any loss of pay they may have suffered byreason of our discrimination against them, withinterest.Wi- wil.i restore providing our employees withcoffee and rolls and with their smoking privi-leges in the warehouse area as they existed priorto their discontinuance on October 14, 1976.WF Wit w recognize and, upon request, bargaincollectively and in good faith with Local 42, In-dustrial Production Employees Union, as the ex-clusive representative of all the employees in thebargaining unit described below with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, and,if an understanding is reached, embody such un-derstanding in a written signed agreement. Thebargaining unit is:All production and maintenance, shippingand receiving employees of Respondent. em-ployed at the Hauppauge plant. exclusive ofoffice clerical employees, guards. professionalemployees and all supervisors as defined inSection 2(11) of the Act.CIFN MTRONI(S. INCDECISIONSlAIEN[iiNT O)F THE CASETHOMAs D JOHINSTON. Administrative Law Judge: Thiscase was heard at Hauppauge, New York, on June 6-10,1977, pursuant to a charge filed by Local 42, IndustrialProduction Employees Union (herein referred to as theUnion). on December 15, 1976,1 and a complaint issued onJanuary 18, 1977.The complaint, which was amended at the hearing, alleg-es that Chemtronics, Inc. (herein referred to as the Respon-dent), violated Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended (herein referred to as theAct), by interrogating its employees concerning their unionmembership. activities, and sympathies; by keeping undersurveillance the meeting places, meetings, and activities ofthe Union and the concerted activities of its employeesconducted for the purpose of collective bargaining andother mutual aid and protection; threatening its employeeswith the loss of privileges, more arduous and less agreeablejob tasks, closer surveillance of their work, and other repri-sals if they became or remained members of the Union andgave assistance and support to it; harassed its employeesby subjecting them to closer supervision of their work, bywithdrawing privileges they previously enjoyed and impos-ing on them onerous working conditions because they hadjoined and assisted the Union, engaged in a strike andpicketing and other concerted activities for the purpose ofcollective bargaining and mutual aid and protection;ceased providing free coffee and rolls daily to employeeswho supported the Union during the strike while continu-ing to furnish them to employees who did not support thestrike; discharged employees Edward Biondi on October 8.Robert Sohl on October I, and Thomas Sugden on Octo-A11l dates referred lo are in 1976 unless other ise stated179 DECISIONS OF NATIONAlL LABOR RELATIONS BOARDber I 1, and thereafter reinstated them on or about October14 to their former or substantially equivalent positions ofemployment and thereafter discharged Robert Sohl on Oc-tober 14 and Rosemarie Sohl on October 30, and harassedEdward Biondi by withdrawing privileges he previously en-joyed, subjected him to closer supervision of his work, andimposed on him onerous working conditions forcing him toquit his employment on or about October 22, thereby dis-charging him and thereafter refusing to reinstate RobertSohl. Rosemarie Sohl, and Edward Biondi because theyjoined and assisted the Union, engaged in a strike andpicketing and other concerted activities for the purpose ofcollective bargaining and mutual aid and protection: andby negotiating with the Union in bad faith and with nointention to enter into any final or binding collective-bar-gaining agreement with it; and thereafter refused to negoti-ate with the Union as the exclusive bargaining representa-tive of its employees in the unit. The amended complaintfurther alleges the Respondent engaged in the conduct toundermine the Union and destroy its majority status andthat said conduct was of such a serious and substantialnature as to prevent the holding of a fair election amongthe employees.The Respondent, in its answer filed on January 31. 1977.which was amended at the hearing, denies having violatedthe Act.The issues involved are whether the Respondent violatedSection 8(a)(1). (3), and (5) of the Act, by engaging in un-lawful interrogations, surveillance, threats, and harassmentof its employees with respect to their union and concertedactivities: ceased providing free coffee and rolls to employ-ees and withdrew other privileges because they supportedthe Union during the strike: by discriminatorily discharg-ing and/or refusing to reinstate Edward Biondi, RobertSohl. Thomas Sugden. and Rosemarie Sohl. and construc-tively discharging Edward Biondi, because of their unionor protected concerted activities; and whether the Respon-dent engaged in bad-faith bargaining with the Union andthereafter refused to negotiate with the Union as the exclu-sive bargaining representative of its employees in the unit.Upon the entire record 2 in this case, and from my obser-vations of the witnesses, and after due consideration of theoral arguments presented by' the General Counsel and theRespondent at the hearing, I hereby make the following:FINDINGS AND CONCI.SIONSI THE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation, with its prin-cipal office and place of business located at Hauppauge,New York, is engaged in the business of the packaging andwholesale distribution of electronic chemicals and relatedproducts. During the 12-month period preceding January18, 1977, a representative period, Respondent, in thecourse of its operations, sold and shipped products valued-Unless otherwise indicated the findings are based on pleadings .dmlssilns. slpulaliolns, and undisputed evidence contained in the record a cllh Icredit.' None of the palrtics filed briefs in this matter.in excess of $50,000 from its place of business directly toStates located outside the State of New York.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.1I 1Ilt. LABOR OR(GA;,IZTION INVOLVEILocal 42, Industrial Production Employees Union. is alabor organization within the meaning of Section 2(5) ofthe Act.III ItE t NFAIR IABOR PRA(I 1I('SA. BaRcgroundThe Respondent operates a plant located in Hauppauge,New York, where it is engaged in the packaging and whole-sale distribution of electronic chemicals and related prod-ucts. Al Friedman is president and his son, Louis Fried-man, is general manager.4About October 8 the Union began an organizing cam-paign among Respondent's employees who were not repre-sented by any labor organization.Following unsuccessful demands for recognition by theUnion on October 8 and II the Union engaged in a strikewhich lasted from October 11 to October 13, at which timethe Respondent agreed to recognize and bargain with theUnion as the bargaining agent of its unit employees. There-after negotiations were conducted for a collective-bargain-ing agreement without success.These proceedings arose out of conduct occurring duringthe organizing campaign up through the negotiations.B. Unla)vful Interrogations. Surveillance, Threats, andHarassmentOn October 8, the Union's vice president, Lasky, metwith employees Thomas Sugden and Edward Biondi at theRespondent's parking lot, at which time they both signedunion authorization cards. Robert Sohl and his wife. Rose-marie, were also asked to sign cards. While they were therePresident Friedman came out with his dog and orderedLasky and the other union representatives off the property.Edward Biondi testified that Friedman ordered both himand Sugden back inside to work, while Robert Sohl statedthat Friedman came over and asked him what was goingon, what was said, and whether he had signed a card.These witnesses all placed the incident as occurring dur-ing the lunch period.President Friedman acknowledged that before going outto the parking lot he had been informed by an employeethe union was soliciting his employees. While he first statedhe learned of this about 4 p.m., he subsequently testified itwas about 2:30 or 3:30 p.m. Friedman, who contended hecould not remember who the employees were he saw onthat occasion, denied asking Robert Sohl if he had signed aunion card. Friedman further stated that after the unionrepresentatives left the parking lot they continued to hand4 Bolh President :riedall n ind (eneral IlManager I riedman ire ilgents, ofthe R c,.., ndcnl180 CHEMITRONICS. INC.out cards to employees adjacent to the Company's prop-erty.Based on the testimony of Thomas Sugden. EdwardBiondi, Robert Sohl, Rosemarie Sohl, and Vice PresidentLasky, whom I credit, rather than President Friedman.whom I discredit, I find that during the lunch period onOctober 8 President Friedman engaged in surveillance ofthe employees' union activities and interrogated RobertSohl about his conversation with the union representativeand about whether he signed a union card. Besides myobservation of the witnesses, in discrediting PresidentFriedman I find he testified in an evasive manner and con-tradicted his own testimony.That same day after lunch, Thomas Sugden and EdwardBiondi were assigned to perform cleanup work in the com-pressor room, which work consisted of crushing and stack-ing boxes.5Neither of them had performed such work be-fore. Both Robert Sohl and Anthony Naglieri testified thatPresident Friedman had told them to assign Sugden andBiondi to work there. Sohl also testified that, at the timePresident Friedman told him to make the assignments.Friedman first asked him if he knew who, or if anyone. hadsigned cards, whereupon he told Friedman both Sugdenand Biondi had.President Friedman, who did not testify concerning theassignments or the conversations, only denied ever askingRobert Sohl if he had signed a union card. I credit thetestimony of Sohl rather than Friedman for reasons previ-ously given and find that President Friedman on October 8interrogated Robert Sohl about who had signed unioncards.The Union's vice president, Garber, testified that, on themorning of October 11 upon asking President Friedmanfor recognition and showing him the signed authorizationcards of seven employees including Zellena Marshall.'Friedman looked at the cards, picked out one of them. andasked an office girl to get Marshall. When Marshall ap-peared Friedman asked her whether she signed the card forthe union.President Friedman denied ever being shown any unionauthorization cards. While Marshall denied the incidentshe stated that earlier that morning President Friedmanhad informed her, pursuant to her inquiry, that he had notsaid it was all right to sign cards.I credit the testimony of Garber rather than PresidentFriedman. whom I have previously discredited, and Mar-shall, and I find that President Friedman on October I Iinterrogated Zellena Marshall about whether she hadsigned a union card. Marshall, whom I discredit, contrad-icted her own testimony and professed an inability to recallmatters reasonably within her own knowledge. Moreover,Friedman's denial that he was ever shown any union au-thorization cards is inconsistent with his acknowledgementthat he told his attorney. Burton Horowitz, on October 13that the cards of Edward Biondi and Lucian Jones werenot bona fide.7This statement is also consistent with theThese work assignments, which were for a duration of several hours.were not alleged as violations6The other six emploNees were Edward Biondl. Dennis Steenheke,Thomas Sugden. Lucian Jones. and Robert and Rosemarie Sthlitestimony of Vice President Garber, which I credit, that onOctober 8. when he initially demanded recognition. heshowed President Friedman the union authorization cardsof Edward Biondi, Dennis Steenbeke. Thomas Sugden.and Lucian Jones, whereupon Friedman's response wasthat Biondi no longer worked there and Jones was parttime and did not count.On the morning of October 14, which was the day theemployees returned to work after the strike ended, GeneralManager Friedman held a meeting of the employees in thelunchroom. The testimony of four employees presented aswitnesses by the General Counsel, Thomas Sugden. RobertSohl, Edward Biondi. and Rosemarie Sohl. who attendedthis meeting, establish that General Manager Friedmanasked employees such questions as why they did this whilehe was awavy. if they had signed cards or joined the Union,and whether they knew who started it. Friedman said hehad lost all respect for them for getting his father upset,and they had some nerve going behind his back, and, if theemployees wanted a union shop. it was going to be run likea union shop and it was going to be stricter. Friedmaninformed them there would be no more coffee and rolls forthe employees, the coffee machine would be taken out andthere would be no more smoking in any area of the plant.except for the lunchroom and bathrooms, and if anyonewas caught smoking outside thev would be fired. He alsosaid the union people better watch out because they mightget hit bs boxes and to stay away from high skids. Some ofFriedman's remarks were directed against specific employ-ees. Friedman told Sugden he had some nerve doing thisafter working there only a week. He informed Robert Sohlhe would no longer be allowed in the label room and hisduties from then on were to run the labeling machine. Dur-ing this meeting, when Sohl complained that the guards onthe Newway machine were inadequate and did not meetOSHA specifications, Friedman told Sohl that Sohi wasnot going to call OSHA and bring them in there, and askedSohl who gave him the right to bring OSHA there.9Fried-man also mentioned that Anthony Naglieri and GloriaFoltzmann were being put on salary.According to these four employees, prior to the meetingthe Respondent had furnished the employees with coffeeand rolls in the morning and although no smoking signswere posted in the warehouse area the employees were per-mitted to smoke there and there were ashtrays for theiruse.'O Following this meeting, coffee and rolls were no lon-ger provided nor were the employees permitted to smoke inthe warehouse area. According to Sugden, Rosemarie Sohl,and Biondi. after the meeting the only persons they sawhaving coffee in the office where the coffee machine wasPresident I riedman's proffered explanation that he assumed the, hadsiglned because then picketed is not perua.si'e9(ienerarl Mlaniger I riedm;in was out of tw ,n during the period betwe::nOctober , iand 13' Anthln% Nligherl a.l1, recalled Robert Sohl at the meeting making refer-ence to the fact thit the machine was unsafe and that OSt. \ had ruled Itunsafe \fler he aInd i:riedlman told Sohl It was safe Sohl said if It did noth.sae the propel protecton he xotuildl 5errule :eriedman and contact OSHAhimself14 \hhile Anlhon Nlighcri stated thait sniking a, l not pernitted in thewareh-ouse Lit ans titlie hbeai. of fnl.lllttahleC. he did not further elaborateor cst.ihlhsh hether Il.ih pioihbitlion wai enf,.rced prior to Octher 14181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoved were Anthony Naglieri, Robert Mayer, and GloriaFoltzmann, none of whom were members of the Union orparticipated in the strike.Although General Manager Friedman testified, he didnot testify concerning what transpired at this meeting. Theonly witness presented by the Respondent who testifiedconcerning this meeting was Zelltna Marshall. While ondirect examination she denied General Manager Friedmanheld a meeting that dav, on cross-examination she ac-knowledged hearing Robert Sohl on that occasion tellFriedman the machine was unsafe and he was going to callOSHA, but she claimed she was not listening to what elsewas discussed.While General Manager Friedman denied having anyconversation with Robert Sohl about OSHA on October14. his denial, which I discredit, was contradicted by astatement Respondent gave the Union on October 15, dis-cussed infra, indicating their conversation about OSHAwas a reason for discharging Robert Sohl on October 14.Based on the testimony of Thomas Sugden, Robert Sohl,Edward Biondi, and Rosemarie Sohl, which I credit, I findthat General Manager Friedman on October 14 interrogat-ed employees concerning their union membership and ac-tivities; threatened employees with stricter working condi-tions because they selected the union to represent them:threatened employees with possible physical harm becauseof their union activities; announced and thereafter discon-tinued providing employees with coffee and rolls becauseof their union activities, and announced and thereafter dis-continued the employees' smoking privileges in the ware-house area because of their union activities.Several employees testified that following the October 14meeting General Manager Friedman had conversationswith them concerning their work. Thomas Sugden testifiedthat, beginning the next day, Friedman would come overto his machine 8 or 10 times a day and tell him to workfaster.Edward Biondi, who had previously loaded skids, statedthat, a couple of times that week, after he had almost com-pleted loading skids, Friedman would tell him to tear themdown and redo them. Biondi denied there was anythingwrong with the way they were being packed.Rosemarie Sohl testified that Friedman asked her to pickup some 30-pound boxes of cans from the Newway label-ing machine and pile them on a skid. When she refusedand asked Friedman about their prior agreement," Fried-man informed her things were different now and told hershe was fired because she would not pick up the boxesfrom the machine. 2Rosemarie Sohl, after contacting the Union, returned towork the following Monday.General Manager Friedman acknowledged that Rose-marie Sohl was discharged on October 22 and gave as thereason because she had refused to work on the labelingl According to Rosemarie Sohl's undisputed testimon., she had suffereda miscarriage several months c.rlier. followed bh complications. and shewas under a doctor's care. Upon her return io work Friedman had agreedthat as long is she had some plihsical illness. which still existed. she wouldhe excused from doing that type of :ork.12 The discharge of Rosemarie Sohl oin this occasion was not alleged .as aviolation.machine which included piling boxes on the skids. How-ever, he did not testify concerning the incidents involvingSugden and Biondi.Based on the testimony of Thomas Sugden, EdwardBiondi, and Rosemarie Sohl 13 concerning these incidentswhich followed General Manager Friedman's October 14threats to impose stricter working conditions on employeesbecause they selected the Union to represent them, I findthat General Manager Friedman, about the middle andlatter part of October, harassed employees Thomas Sug-den, Edward Biondi, and Rosemarie Sohl by imposing onthem more onerous working conditions because of theirunion activities.Thomas Sugden testified that about late October Gener-al Manager Friedman assigned him to work by JosephineManzl,'4who had returned to work after the strike ended.While working beside Manzl, she accused him and theUnion of causing her to lose her pension at the Company.'5Manzl also put a calendar up in front of him circling theday she lost her pension and told him she would circleevery day on the calendar so he would have to look at itand it would be on his conscience and his fault she lost herpension. Manzl also called him the lowest scum on earthand said God was going to punish him for things he haddone and she did not know how he could work there wheneverybody in the place hated him.Upon informing General Manager Friedman aboutthese conversations and asking for a day off because it wasupsetting him, Friedman informed Sugden that he couldnot help it and it was not his fault if he could not makefriends with people. Friedman denied him the day off be-cause work needed to be done.General Manager Friedman did not testify concerningthe incident.During the early part of November, Scott Friedman,'6who is a son of President Friedman and a student, workedat the Respondent for 2 days. While working in the cassettearea where Thomas Sugden was working, Scott Friedmanmade remarks to Sugden criticizing him for bringing theUnion in and costing his father $10,000 in legal fees. Laterthat day, on returning to his desk where he was workingwith tapes and solder, Sugden stated he observed two wiresrunning beneath a cardboard box next to the top of thetable by his chair. The two wires led down to the groundunderneath the table and to an alcove near where the rest-rooms were located, where they were attached to an en-graving machine lying on the floor which was plugged intothe wall through an extension cord. Sugden observed Scottstanding behind the wall looking at him. Sugden informedanother employee, Mark Hendrickson, who cleared thewires away from his work area. Later that day during thebreak period Sugden went to the Union and discussed thematter with Vice President Lasky. Upon returning to theplant and talking to President Friedman, Friedman toldhim his son was using the engraving machine to engraveI he Respondent had knowledge that each of these employees hadsigned union authorization cards and participated In the strike4 Josephine Manzl did not testify.' I he evidence does not establish whether the Respondent had a pension5sstem"' Scott Friedman did not testify.182 CHEMTRONICS. INC.something on his watch and there were plenty of wireslying around the warehouse and Sugden was imaginingthere were wires leading to his desk. Friedman told him hewas causing trouble and he could not afford to pay him ifhe kept running out of the building and calling the union;and that if he kept causing trouble he was going to bringhim up to arbitration. Sugden returned to work.President Friedman did not testify concerning this inci-dent.While the Respondent subsequently had knowledge ofthese two incidents involving conduct engaged in bv otheremployees against Sugden, absent as here any showing Re-spondent encouraged or condoned such conduct i or thatit continued after it was brought to Respondent's attention.I do not find the evidence sufficient to establish that theRespondent was responsible for or violated the Act be-cause of such conduct.While the General Counsel also proffered evidence relat-ing to alleged conduct engaged in by employees AnthonyNaglieri. Mark Hendrickson. Michelle Ebert, and ThomasSugden, regarding acts of interrogation, surveillance, andharassment of other employees on the grounds they wereacting as Respondent's agents, absent as here any evidenceto show they were acting as agents of the Respondent orthat the Respondent had knowledge or and could other-wise be held accountable for their conduct, a discussion ofsuch evidence is hereby omitted.On October 21. Robert Sohl was administered a lie de-tector test by Thomas Raymond, which was arranged andpaid for by the Respondent through the services of MasgonSecurity Services.'8The test had been arranged to ascertainwhether Sohl had engaged in certain misconduct which theRespondent contends was the reason he had previouslybeen discharged.Robert Sohl testified that during the test Raymondasked him such questions as whether he was promisedmoney or a shop steward's position for signing or cam-paigning for the Union, if he was the one who originallycalled up and organized the union campaign, and whetherThomas Sugden was paid by the Union as an organizer tobring people in the Union.Raymond acknowledged asking Sohl whether he wasgiven any indication or promise of a shop steward's joband whether he knew directly or indirectly on Friday thatthere would be a strike on Monday and that Sohl told himhe was told both indirectly and later directly he could havea shop steward's position at the Respondent. However.Raymond denied asking the other questions attributed tohim by Sohl. According to Raymond, prior to the test Pres-ident Friedman asked him to find out such information.Upon being confronted with notes Raymond made dur-ing the test, Raymond contended Sohl also volunteered in-formation that he had received cards from the union peo-ple on Friday and had gone to the union hall that weekend.since both he and his wife were eligible to vote and theirIt appears from the statements President Friedman made to SuLdenthat he had looked into the matter involving his son.t Thomas Raymond is a polhygraph examiner and securit, cionsultantemployed hby New, York I.le D)etection Labhoratories. Victor (' Kaufman.Inc.lrporll ledvotes would give the Union needed votes to open activitiesin the plant.Based on Raymond's own admissions that he had ques-tioned Sohl about his union activities and the strike at therequest of President Friedman, which questions were notshown to be essential to the alleged purpose of the test, andsuch information was then furnished by him to PresidentFriedman, I find that Respondent through its agents Mas-gon Security Services and Thomas Raymond on October21 interrogated Robert Sohl about his union activities.C. The Discharge at Edward BiondiEdward Biondi was employed by the Respondent as ashipping clerk from September until he was discharged onOctober 8. His union activities consisted of signing a unionauthorization card at the lunch period on October 8 and hesubsequently engaged in picketing which occurred on Oc-tober 11, 12, and 13.On the afternoon of October 8. while working in thecompressor room. where Biondi had been assigned to workat the direction of President Friedman after Friedman hadlearned through interrogating Robert Sohl that Biondi hadsigned a union authorization card, discussed supra, Biondiwas called to President Friedman's office, at which timeFriedman informed him he was discharged. The reasonsFriedman gave him were that he was a risk to the Compa-ny and this was reflected in bills from the insurance com-pany whose rates had gone up.While employed by the Respondent Biondi had acci-dently cut his fingers twice while using a razor he wasworking with in the shipping and receiving department.requiring hospitalization which was paid for by the Re-spondent. The first incident occurred about a week and ahalf before his discharge and the second occasion on theday of his discharge.Robert Sohl credibly testified without denial that, on theafternoon of October 8 after Biondi's discharge. PresidentFriedman told him to keep his eye on the doors and makesure they stayed locked so the union organizers and theirpeople could not get in the plant, and that he had gottenrid of Biondi and that was one down and one to go.President Friedman did not testify concerning Biondi'sinitial discharge on October 8. However, he did inform theUnion's vice president, Garber, on October 13 that Biondidid not have any right to come back to work because hewas fired prior to his having any knowledge of the Unionand because Biondi was reckless and could not handle asafety blade.The reinstatement of Biondi was one of the conditionsimposed by the Union for ending the strike.On October 14 Biondi was propertly reinstated by theRespondent.At the October 14 meeting held in the lunchroom byGeneral Manager Friedman, discussed supra, EdwardBiondi and Robert and Rosemarie Sohl credibly testifiedwithout denial that Friedman questioned Biondi aboutwhat he was doing there since he had been fired. Accord-ing to Robert and Rosemarie Sohl. Friedman also toldBiondi he had lost all respect for him.Following his return to work that day Biondi was as-183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned to work on the labeling machine where his job wasto take full boxes off the rack and load them onto skids,which he continued doing until his termination. In additionhe worked in the soldering area and put straw in aerosolcans.The findings. supra, establish that, after the October 14meeting, General Manager Friedman harassed Biondi byimposing on him more onerous working conditions be-cause of his union activities.About October 22 Biondi had a conversation with Presi-dent Friedman which resulted in his leaving the Respon-dent's employment at that time. Biondi's version was thathe was called to President Friedman's office and was askedby Friedman whether he wanted the same offer that Den-nis Steenbeke, a former employee, had been given. Uponasking what the offer was, Friedman told him he wouldgive him 2 weeks' pay and a chance to draw unemplonymentinsurance. Friedman also told him he was sorry it hap-pened that way and that they should have gone throughhim before they made any move. Biondi, later that day.accepted the offer.President Friedman's version, which Biondi denied, wasthat Biondi came to him and told him he wanted to quitbecause he could not get along with people in the back whowere unfriendly towards him, and asked him for the samedeal Steenbeke had received, which was 3 days' pay forbeing on strike. Friedman denied offering Biondi pay forhim to quit or telling Biondi he should have come to himfirst before signing with the Union.According to Biondi, after his termination he had anoth-er conversation with President Friedman at the plant atwhich time Friedman showed him an unemployment bookwhich Friedman told him he would sign if Biondi signed astatement given to him.The signed sworn statement executed by Biondi datedNovember 8 provides in pertinent part as follows:2. It is my desire to leave the employ of Chemtron-ics Inc. for personal reasons and I have not been pres-sured or asked to leave the employ of ChemtronicsInc. by any of its officers, directors or stockholders.3. 1 have no claims for damages against Chemtron-ics Inc.. or any of its officers and directors nor will Imake any claims in the future.Biondi also received a check for $77.88, dated October22, which he cashed.Biondi asserted that among his reasons for accepting theRespondent's offer were the pressure and the way GeneralManager Friedman had been working them.Contrary to President Friedman's assertions, which Idiscredit, I find that President Friedman, about October22, successfully solicited Biondi to quit his employment.Further, such offer was similar to offers subsequently madeto both Robert and Rosemarie Sohl, discussed infra.D. The October II Discharges of Robert Sohl and 77Tona.sSugdenThomas Sugden was hired by the Respondent on Octo-ber 2 and performed general warehouse work. His unionactivities consisted of contacting the Union about organiz-ing Respondent's employees, signing a union authorizationcard on October 8, and participating in the picketing whichoccurred on October I 1, 12. and 13.Robert Sohl was hired in March 1975 as a general facto-ry employee. During the 6-month period preceding Octo-ber II he worked as a leadman. Ilis duties included servic-ing, operating, and maintaining the Newway labelingmachine and adjacent line, filing and purchasing labels.and inventor' work.His union activities consisted of signing a union authori-zation card on the morning of October II and participatingin the picketing which occurred on October I 11., 12. and 13.On the morning of October II11. when Vice PresidentGarber went into the plant to request recognition, he wasaccompanied by various employees. who had signed unionauthorization cards. including Thomas Sugden, RobertSohl. and Rosemarie Sohl. President Friedman acknowl-edged that, on arriving at work that morning he observedemployees, including Robert Sohl and I homas Sugden.talking to the Union's vice presidents, Giarber and Ibanez.Thomas Sugden testified that as they entered the foyerPresident Friedman told him he had only worked there 2weeks and he no longer had any work for him and he wasfired, whereupon he then left.Robert Sohl, whose testimony was corroborated by hiswife Rosemarie, stated that, as they entered the foxerahead of the other employees and the Union's representa-tive. President Friedman came out, pointed at him, andasked him whether he had signed a card. Upon reply ing hehad. Friedman told him to get out, whereupon he left.President Friedman stated that when Vice PresidentGarber came in and told him he represented a majority ofthe employees and asked for recognition, he refused andtold them to leave the premises. However., he did not spe-cifically deny discharging either Sugden or Robert Sohl.On October 14 both Robert Sohl and Thomas Sugdenwere properly reinstated by the Respondent.I credit the testimony of Thomas Sugden. Robert Sohl,and Rosemarie Sohl instead of President Friedman for rea-sons previously stated and find that Friedman dischargedboth Thomas Sugden and Robert Sohl on October 11 andrefused to reinstate them until October 14 and. in addition.interrogated Robert Sohl about whether he signed a unioncard.E. The Discharge of Rosemarie Sohl, Robert Sohl's FinalDischargeRosemarie Sohl was hired in April 1975. Her union ac-tivities consisted of signing a union authorization card onOctober II and participating in the picketing on October11 and 13.The findings, supra. establish that on October 22 GeneralManager Friedman harassed Rosemarie Sohl byh imposingon her more onerous working conditions because of herunion activities and discharged her when she refused to dosuch work, notwithstanding a prior agreement she wouldnot be required to perform the work assigned for reasonsrelated to her physical condition.According to Sohl,. on a Fridaiy. after she had returned towork following her discharge. she was given a letter 1 by19 Sohl siated she lost the letter184 CHEMTRONICS. INC.the office secretary which stated if she did not pick upboxes from the machines on to the skids she would befired.Respondent's records show that Rosemarie Sohl was giv-en the following warning,20dated October 28. by GeneralManager Friedman:Since your discharge on October 22. 1976, you havenot shown a willingness to improve your attitude oryour performance. You are expected to perform thework assigned to you at the time of hire: which includ-ed the labeling machine. Unless you show immediateimprovement in this area, you will leave me no re-course but to discharge you.The following Monday, after receiving the warning, Sohlstated that, on asking General Manager Friedman aboutthe letter and their previous agreement, he made no re-sponse. She then asked him why he was doing it to both herand her husband and she denied that her husband hadbroken the machine, whereupon Friedman's response wasthat was not the reason he had fired her husband. Whenasked what he meant Friedman told her the reason he hadfired her husband was because of the Union. She then toldFriedman that, since she was not picking up the boxes, sheguessed she would not return to work tomorrow, at whichtime he told her she was fired.General Manager Friedman testified on October 29 21that Rosemarie Sohl told him she no longer had transpor-tation to get back and forth to work and she was going toquit.22Thereafter she did not return to work.I credit Rosemarie Sohl's versions of her conversationswith General Manager Friedman, whom I discredit. Apartfrom my observations of the witnesses, Sohl's October 22discharge and the October 28 warning support the fact thatshe was discharged as opposed to quitting as Friedmancontends.The Respondent presented a witness, Gloria Foltzmann.who testified that, the third week in October, RosemarieSohl told her she would have to quit because she was has-ing transportation problems since her husband was no lon-ger employed by the Company. On cross-examination.however, when questioned about the conversation whichoccurred, Foltzmann made no mention about Sohl tellingher she would have to quit. Rosemarie Sohl denied evertelling Foltzmann she was going to quit or having an's con-versation with her about quitting, which I credit.Robert Sohl returned to work the morning of October14. While President Friedman acknowledged he permittedSohl to return to work at the Union's insistence, he statedthat on October 13 he informed the Union's vice president.Garber, he objected to Sohl returning on the grounds Sohlon October 8 had tampered with the labeling machine andthe machine which supplies extension tubes to the sides of2I According to General Manager Friedman. his secretar! gave the .;lrn-ing to Rosemarie Sohl on Octobher 28-Although Rosemarei Sohl placed her first ditscharge as occurring onOctober 15 rather than October 22 and her subsequent disch;lrge on ()Ol.-her 25 rather than October 29. Inasmuch tas her timecards reflect she ,sorkedduring those periods, I find that she was mistaken .,s to the datesRosenmarie Sohl denied hasing such a <olnsers,atiloncans. Friedman also contended at the hearing that Sohlhad engaged in thefts of company property. These objec-tions, according to Friedman, were based on informationfurnished him by Anthony Naglieri on October 8.Anthony Naglieri testified that, while attempting to op-erate the labeling machine on October I, when PresidentFriedman asked him what was wrong, he informed Fried-man that Robert Sohl had tampered with the Newway la-beling machine and he had also stolen aerosol cans andtapes.23Although the Newway labeling machine was par-tially repaired and operated that day the other machinewas not operative. Both machines were subsequently re-paired by General Manager Friedman that week.According to Naglieri, on the afternoon of October 8,while he and Robert Sohl were discussing the Union, Sohlmentioned he was thinking of joining the Union and said ifhe was not there to run the machine nobody would run itand the plant could not put out the product. Sohl then left.whereupon he followed Sohl and observed him touch theknobs on the Newway labeling machine and turn them,changing the feed rates. Naglieri acknowledged he hadonl infrequently operated the labeling machine himself.Sohl, whose job it was to operate the Newway labelingmachine, denied sabotaging it or any other machine. andexcept for acknowledging during his lie detector test onOctober 21. that he might have accidentally picked up apen or paperclip. denied he had ever taken any companyproperty intentionally. Sohl did admit telling Naglieri, onOctober 8, while they were discussing the Union, that hecould really screw up the arm on the Newway machine andthey would have a hard time getting out the goods. Accord-ing to Sohl both he and Naglieri were joking and Naglierialso made comments about shipping freight to the wrongplace.I credit Sohl's denials that he sabotaged the machines 24or stole company property. rather than Naglieri whom Idiscredit. Further, Naglieri's testimony about the allegedthefts was of a conclusionary nature unsupported by anyprobative evidence.Robert Sohl's final discharge occurred on the afternoonof October 14. Sohl testified that, about 5 p.m.. GeneralManager Friedman told him he was fired. Upon asking thereason, Friedman told him he was going to be fired be-cause someone had sabotaged the machines in the rear ofthe plant. When Sohl denied sabotaging the machines,Friedman told him he knew that but said it was a sure wayof getting rid of him. Friedman also cursed him, told himto get out, and said he never wanted to see him again, thathe had made life really hard for him and his father the pastweek, and now things were going to be the same for himand they were going to make sure he did not get unemploy-ment benefits.General Manager Friedman's version was he called Sohl:' Ihe Respondent offered noi eidence concerning the detail, of theseallieed thefts:' During the lie detector test administered to Robert Sohl on October 21 asdiscussed ripri, which occurred after he hald tlreads been discharged.Thomas Ranymond, who conducted the lest, stated. contrar tio Sohl's denl-als that Sohl had admitted tampering A ith the arm of the labeling machineHowever. under cross-examination, after being confronted nith his ow(nnotes. Raymond stated that Soihl also told him he had realdjlusted the knobsto their proper posittons185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the office and told him he was fired for sabotaging thespray machine 25 and the Newway labeling machine andfor stealing.26He denied Sohl made any response.Based upon their testimony, I find Robert Sohl was amore credible witness and credit his testimony rather thanGeneral Manager Friedman, whom I previously discred-ited.According to Robert Sohl's undisputed testimony, onthe morning of October 15, he and the Union's vice presi-dent, Ibanez. met with President Friedman, Jacques Ebert,and General Manager Friedman concerning his discharge,at which time President Friedman gave Ibanez two docu-ments which Ibanez showed him while in the office. Onedocument was a notarized statement dated October 14,containing the names of Gloria Foltzmann, Zellena Mar-shall, and Anthony Naglieri, which stated that, during themeeting Louis Friedman had held with the employees, theyhad overheard Robert Sohl make the following commentsregarding the labeling machine:This machine is unsafe and I'm going to call OSHAdown. When advised by Louis Friedman that this ma-chine was inspected by OSHA, and no violations werefound and all safety guards necessary were on the ma-chine, he responded: If he didn't have the proper pro-tection he would overrule Mr. Friedman and contactOSHA himself.The other document dated October 15 and signed byGeneral Manager Friedman stated the air control line onthe fludic tube applier machine had been cut and the de-vice inside the control box powered by the cut line wasconnected to a dummy line which had no supply, makingthe machine inoperative, and reflected a repair cost of$367. The statement also accused Sohl of arranging a delib-erate sabotage of the machine prior to the strike.27Union Vice President Garber testified that, on Novem-ber 4, he arranged with Attorney Horowitz for Robert Sohlto return to work on November 5. However, when Sohlwent to the plant, General Manager Friedman informedhim he was not going back to work. Robert Sohl then con-tacted Vice President Garber, who again contacted Attor-ney Horowitz, at which time Horowitz proposed a settle-ment for both Robert Sohl and his wife Rosemarie in lieuof reinstating them to their jobs. The proposed settlementfor Robert Sohl included 3 days' strike pay, vacation andsalary pay, and Respondent's agreement that it would notinterfere with his collecting unemployment or interferewith any future positions or jobs Sohl applied for. The pro-posed settlement offered Rosemarie Sohl included 3 days'strike pay and vacation pay.On November 8, both Robert and Rosemarie Sohl, nei-ther of whom was working at the time, executed writtenstatements before a notary public, which contained in per-tinent part the following:'2Respondent presented no evidence to establish that Sohl had sabotagedthe spray machine.*6 Sohl denied any mention of theft was ever made to him until after hetook the lie detector test at which time he was asked questions about wheth-er he had stolen property from the Company.27 As presiously notled. the Respondent offered no evidence to sho,, Sohlsabotaged this machine2. It is my desire to leave the employ of Chemtron-ics Inc. for personal reasons and I have not been pres-sured or asked to leave the employ of ChemtronicsInc. by any of its officers, directors, or stockholders.3. I have no claims for damages against Chemtron-ics Inc., or any of its officers and directors nor will Imake any claims in the future.President Friedman gave Robert Sohl a check for$262.34 and Rosemarie Sohl a check for $80.13, which theyboth subsequently endorsed and cashed.F. Recognition of the Union and the Refusal To BargainThe pleadings established, and I find, that the followingunit constitutes a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9(b) of theAct:All production and maintenance, shipping and re-ceiving employees of the Respondent, employed at itsHauppauge plant, exclusive of office clerical employ-ees, guards, professional employees and all supervisorsdefined in Section 2(11) of the Act.On October 13, following demands by the Union on Oc-tober 8 and II for recognition which the Respondent re-fused and a strike by the Union against the Respondent,which lasted from October 11 until October 13, the Re-spondent and the Union executed a written agreementwhich provided that the Respondent would recognize theUnion 28 as the exclusive collective-bargaining agent forthe employees in the above unit and agreed to negotiate acollective-bargaining agreement providing for wages, hoursof employment, holidays, vacations, and other fringe bene-fits, with negotiations to begin immediately.The agreement was executed by Attorney Horowitz forthe Respondent 29 and Vice President Garber and Ibanezfor the Union; the)' were furnished the agreement by Presi-dent Friedman.The Respondent's payroll records reflect that at the timethe Union demanded recognition on October I I and at thetime recognition was granted, on October 13, there were 10employees employed in the unit, namely Gloria Foltz-mann, Zellena Marshall, Robert Sohl, Robert Mayer, Ro-semarie Sohl, Anthony Naglieri, Dennis Steenbeke, LucianJones, Thomas Sugden, and Edward Biondi. According toPresident Friedman two other employees should have beenincluded in the unit. They were Josephine Manzl, who hadbeen on a leave of absence since September 24 due to hermother's illness, and Mark Hendrickson, who was laid offwork on June 8 because work was slow but was told hewould be rehired when they were busy again. Both Manzland Hendrickson subsequently returned to work in Octo-ber.The General Counsel offered as evidence to establish the2~ While the agreement actually named the International Industrial Pro-duction F:mployees Union. all of the subsequent negotiations were conduct-ed by, and on behalf of. the Union without objection, which Union I findwas the recognized bargaining representative.:- Attorney Horowitz represented the Respondent from about October 13to abrut November 25 and acted as its negotiator during negotiations withthe nioln for a collective-bargaining agreement.186 CHEMTRONICS. INC.Union's majority status union authorization cards 3 signedby seven of the employees in the unit, namely EdwardBiondi, Thomas Sugden, Lucian Jones, Dennis Steenbeke.Zellena Marshall,31 Robert Sohl, and Rosemarie Sohl.The union authorization cards of Edward Biondi andThomas Sugden, which are dated October 8, and those ofRobert Sohl and Rosemarie Sohl, which are dated OctoberII and were signed that morning, were properly authenti-cated by the card signers themselves. The union authoriza-tion card of Dennis Steenbeke,32which is dated October 8.was properly authenticated by Fawn Russo, a union repre-sentative. and by Edward Biondi.The circumstances surrounding the signing of union au-thorization cards by both Zellena Marshall and LucianJones, who acknowledged signing them, are in dispute.Union Representative Russo testified that Jones filled outand signed his card in her presence on October 8 and gaveit to her that day. Both the Union's vice presidents, Laskyand Garber, testified they had Jones' union authorizationcard in their possession that same Friday. The card is dat-ed October 8.Jones, while acknowledging he received his card on Oc-tober 8, stated he did not sign it until the afternoon ofOctober II after Dennis Steenbeke. in the presence ofUnion Vice Presidents Ibanez and Garber, threatened himwith a rock and to run over him if he did not sign the card.Contrary to his testimony, Jones acknowledged havingstated in an affidavit to a Board agent, which he now de-nies is true, that he was asked by Steenbeke and RobertSohl on Friday to sign a union card which he did. BothIbanez and Garber. as well as Robert Sohl, denied suchthreats were made to Jones.I credit the testimony of Russo. Ibanez, Irasky, and Gar-ber rather than Jones, whom I discredit, and find thatJones voluntarily signed his authorization card on October8 without being threatened. Apart from my' observations ofthe witnesses in discrediting Jones he not only contradictedhis own testimony and gave prior inconsistent statements,but his admitted participation in the Union's picketingover a 3-day period, beginning October I 1, is inconsistentwith any alleged threats to harm him.Zellena Marshall, who had previously belonged to theUnion, signed her union authorization card before work onthe morning of October I 1. Although Marshall, called as awitness for the Respondent, stated on direct examinationthat before signing her card Robert Sohl, accompanied byDennis Steenbeke, had told her Mr. Friedman had said itwould be all right, under cross-examination she acknowl-edged that Sohl also said something to her about needing acard to get a union majority and she took it on her own tosign and did not need Friedman's permission.Robert Sohl, whose version was he told Marshall theyhad six signatures and hers would be the seventh; and that:0 The union authorization cards contain in pertinent part the followringlanguage: "I hereb) apply for membership in International Industrial Pro-duction Employees Union. and authorize and designate the Union to repre-sent me for collective bargaining with my emploser"3t A photostatic copy of the original card was submitted for Ze!lenla Mlar-shall who got her original card back and destroyed It following her unlawfulinterrogation by President Friedman. discussed supnr3 Dennis Steenbeke did not testifsit was almost unanimous for them to ask for recognition,denied telling Marshall that Al Friedman had approvedher signing.While I credit Sohl rather than Marshall for reasons pre-viously given and find that no misrepresentations weremade to induce her to sign, the union authorization cardon its face clearly and unequivocally authorized the Unionto represent the employees for the purpose of collectivebargaining.The evidence supra establishes that the Union repre-sented a majority of Respondent's employees. Moreover.Attorney Horowitz testified he examined the union author-ization cards on October 14 and the Union represented amajority of the Respondent's employees.While President Friedman denied at the hearing that theUnion ever represented a majority of the employees, I dis-credit his denials which, apart from conclusive evidence tothe contrary, are also inconsistent with his participation ingranting the Union recognition.About October 14 a meeting was held between PresidentFriedman and Attorney Burton Horowitz 33 for the Re-spondent and Vice Presidents Ibanez and Garber for theUnion. Attorney Horowitz testified that at this meetingthey were given a copy of the Union's initial contract pro-posal. which they went over. This proposal related to holi-days. vacations, welfare program, severance plan, rest pe-riods, washup time, sick leave, and wages. According toHorowitz the Respondent offered certain proposals relat-ing to holidays and sick leave and denied the Union's pro-posals on the severance plan, rest periods, and washuptime. Horowitz also stated that the Union rejected as beingtoo low his proposal for a 10-cent-an-hour raise each yearon a 3-year contract.Horowitz further testified that later that day he wentover each of these proposals with President Friedmanalone and they agreed to offer the Union a wage increaseof between 10 cents and 25 cents an hour. Although Presi-dent Friedman at first denied they were given a copy of theUnion's proposal at this meeting, upon being confrontedwith an affidavit given by him to a Board agent, he ac-knowledged they were given a copy of the Union's propos-al and also acknowledged having a discussion with Horo-witz concerning the wage proposal which he would maketo the Union.About October 20, Vice President Garber mailed Attor-ney Horowitz a basic form contract. Horowitz, after receiv-ing the proposed agreement, went over it with his secretary.at which time some of the provisions were checked, somewere deleted, and additions made to others. Those provi-sions checked included sections entitled "Recognition,Union Security, Discharge, Discrimination, Modificationof Agreement, Check-Off, Locker and Dressing Rooms,Work Stoppage, Military Service, Reduction of Benefits,Saving Clause, Union Representatives. Picket Lines andTools and Equipment." Those sections which containeddeletions or proposed changes were entitled "Safety Provi-sions and Lost Time Pay, Seniority. Survival of Contract,Shop Steward. Bulletin Board. Leaves of Absence, andSchedule A, which related to hours, wages, classifications." Attiornes ltoroiltz was called as a itness by the General ( Counsel187 DECISIONS OF NATIONAl. IABOR REI.ATIONS BOARDholidays, vacations, and other sundry conditions of emn-ployment." Horowitz also proposed a 3-year contract witha management-rights clause.On October 26 Attorney Horowitz returned the pro-posed contract to Vice President Garber along with a lettercontaining a proposed management-rights clause whichHorowitz wanted included.Garber, upon receipt of the proposed contract from tlo-rowitz, noted on it his disagreement with some of the pro-posed changes Horowitz wanted, which related to sectionsentitled "Survival of ('ontract. Shop Steward, and ScheduleA."On November I Vice President Garber sent Horowitz aproposed contract along with a letter informing Horowitzthat before they could finalize the contract he wanted todiscuss matters relating to management rights, area radius,shop steward, overtime, holidays, holiday pay for laid-offemployees, maternity leave, and wage increases for proba-tionary employees. Garber acknowledged that Horowitznever agreed to go along with the changes mentioned in theletter.Horowitz, upon receiving the proposed contract fromGarber, made certain changes in it and submitted it toPresident Friedman with a cover letter dated November19. requesting Friedman to look it over and contact him sothey could discuss it. According to Horowitz, a day or twolater, Friedman called and told him he had received thecontract and asked whether there was any need to sign it.Upon inquiring what he meant. Friedman replied he hadbeen advised by certain people that where a union does notrepresent a majority of the employees at the time of signinga contract there was no need for him to sign a contract.Friedman also said he had gotten rid of everybody whosigned for it and he asked Horowitz why he was forcinghim to sign a contract. Horowitz denied he was forcing himto sign a contract, explained the law to him, and mentionedthey had recognized the Union on October 13, had beennegotiating with them, and there was no reason to refuse tosign a contract.On November 24 Attorney Horowitz met with PresidentFriedman and his partner Jacques Ebert. According to Ho-rowitz. Friedman repeated his questions about signing thecontract, told him the Union did not represent a majorit.,and asked him to fight the Union so he did not have to signa contract. Horowitz declined.President Friedman acknowledged telling Horowitz atthe November 24 meeting and in an earlier conversationthat the Company had a majority and he felt there was nological reason for him to enter into a contractual agree-ment and he would not sign an agreement. Friedman alsostated he told Horowitz he should have had an election atthe outset, especially since he did not see any of the unioncards. According to Friedman he had repeatedly told Ho-rowitz the Union did not have a majority. which Horowitzdenied.I credit Attorney Horowitz' denial that President Fried-man had previously told him repeatedly the Union did notrepresent a majority. which assertions were previously dis-credited and inconsistent with his recognition of theUnion.Vice President Garber testified that, after contacting At-torney Horowitz on several occasions in November aboutthe status of the contract and getting no satisfaction, hewas referred by Horowitz to President Friedman aboutNovember 28 or 29.About the latter part of November or early December.Vice Presidents Garber and Ibanez met with PresidentFriedman, who informed them he would not sign the con-tract and referred them to his new attorney, John Sulli-van 4On December 3. Vice Presidents Garber and Ibanez metwith Attorney Sullivan, who informed them, pursuant totheir request, that he would get an answer from Friedmanabout whether he was going to sign the contract or theywould have to renegotiate a new one.On December 6. Attorney Sullivan informed Garber thathe had talked to Friedman who had told him he thoughtthat he would be able to get rid of them and that he wasnot ready to do anything with them.G. Alna/i.¥ aid ('mon lu.ionlTIhe General Counsel contends. contrary to the Respon-dent's denials, that the Respondent violated Section8(a)(I). 13), and (5) of the Act, by engaging in unlawfulinterrogations, surveillance, threats, and harassment of itsemployees with respect to their union and concerted activi-ties; by ceasing to provide free coffee and rolls to employ-ees and withdrawing other privileges because they support-ed the Union during the strike: by discriminatorilydischarging and or refusing to reinstate Edward Biondi.Robert Sohl, Thomas Sugden. and Rosemarie Sohl becauseof their union or protected concerted activities; and byengaging in bad-faith bargaining with the Union and there-after refusing to negotiate with the Union as the exclusivebargaining representative of the employees in the unit.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section o(a)(3) of the Act provides in pertinent part:"it shall be an unfair labor practice for an employer ...by discrimination in regard to hire or tenure of employ-ment or an)' term or condition of employment to encour-age or discourage membership in any labor organization....Section 8(a)(5) of the Act prohibits an employer fromrefusing to bargain collectively with the representative ofits employees.The findings, supra. establish that President Friedmanon October 8 engaged in surveillance of the employees'union activities and interrogated Robert Sohl about hisconversation with the union representative and aboutwhether he signed a union card; on October 8 interrogatedRobert Sohl about who had signed union cards; on Octo-ber II interrogated Zellena Marshall about whether shesigned a union card: on October I I interrogated RobertSohl about whether he signed a union card: Respondentthrough its agents Masgon Security Services and ThomasRaymond on October 21 interrogated Robert Sohl abouthis union activities: and General Manager Friedman on' a,,,,T , 1JiI1n SuIIh.II l ni d rI, I It" tlf188 CHFMTRONICS, INC.October 14 interrogated employees concerning their ulionmemberships and activities: threatened employees Kwithstricter working conditions because thev selected theUnion to represent them: and threatened employees withpossible physical harm because of their union activities.The test applied in determining whether a violation ofSection 8(a)(1) of the Act has occurred is "whether theemployer engaged in conduct which. it mas reasonabls besaid, tends to interfere with the free exercise of employeerights under the Act." Electrical Fittings Corporation. aSubsidiary of I-T-E Imperial Corporation, 216 NLRB 1076(1975). Applying this test. I find that the Respondent. byengaging in these acts of interrogations. surveillance, andthreats just enumerated, has interfered with. restrained,and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act and has thereby violatedSection 8(a)(1) of the Act.Having found that General Manager Friedman, on Oc-tober 14. announced to the employees and thereafter dis-continued providing employees with coffee and rolls, andannounced and thereafter discontinued the emploseessmoking privileges in the warehouse area because of theirunion activities; and that General Manager Friedmanabout the middle and latter part of October harassed em-ployees Thomas Sugden. Edward Biondi, and RosemarieSohl, by imposing upon them more onerous working con-ditions because of their union activities. I hereby find thatRespondent by engaging in such conduct violated Section8(a)(3) and (1) of the Act.Turning to the issues of whether the Respondent dis-criminatorily discharged and refused to reinstate employ-ees as alleged, it is well settled that the presence of a validground for discharging an employee does not legalize adismissal which is due to a desire to discourage union ac-tivity. Borek Motor Sales, Inc. cv. , .I.R.B., 425 F.2d 677(C.A. 7. 1970)., cert. denied 400 U.S. 823: and N.' L. RB v.Svmions Manufacturing Co.. 328 F.2d 835, 837 (C.A. 7.1964). Direct evidence of discriminatory motivation is notnecessary to support a finding of discrimination and suchintent may be inferred from the record as a whole. HeathInternational. Inc.. 196 NLRB 318 (1972).The evidence with respect to Edward Biondi establishesthat he was first discharged on October 8. shortly after theRespondent was informed by Robert Sohl. through his un-lawful interrogation by President Friedman, that Biondihad signed a union authorization card that day. Followinghis discharge President Friedman indicated to Robert Sohlthat was the reason for Biondi's discharge. Based uponsuch evidence, as well as Respondent's union animus, Ifind that the Respondent discriminatorily discharged Ed-ward Biondi on October 8 and refused to reinstate himuntil October 14 because of his union membership and ac-tivities in violation of Section 8(a)(3) and (1) of the Act.Insofar as Biondi's subsequent termination about October22 is concerned, the findings set forth above show that.following his reinstatement on October 14. General Man-ager Friedman harassed him by imposing upon him moreonerous working conditions because of his union activitiesand President Friedman solicited him to quit his job. whileindicating to him the emplosees should not have gone tothe Union. Under these circumstances, considered alongwith his prior discriminatory discharge. I find the Respon-dent, b' such conduct, caused Edward Biondi to quit hisemploament, thereby constructively discharging him aboutOctober 22. because of his union membership and activi-ties in violation of Section 8(a}3) and (I) of the Act.Ihe findings with respect to the October I I discharges ofIhomas Sugden and Robert Sohl disclose that both Sug-den and Sohl had signed union authorization cards: Presi-dent F riedman through the unlawful interrogation of Rob-ert Sohl on October 8 and 11 had knowledge they hadsigned cards, in addition to President Friedman beingshown Sugden's card b IU nion Vice President Garber onOctober 8. and each of them was discharged shortly. or asin Sohl's case. immediatel) after the Respondent learnedthen had signed union cards. Under these circumstances.coupled with Respondent's union animus, and absent ashere ans defense to their discharges. I am persuaded andfind that Respondent discriminatorily discharged ThomasSugden and Robert Sohl on October I I and refused toreinstate them until October 14 because of their unionmemberships and activities and thereby violated Section8(a)(3) and (I) of the Act.Upon examining the evidence pertaining to RosemarieSohl's termination, such evidence, contrary to Respon-dent's assertions, establishes that, rather than having quither employment, she was discharged by General ManagerF:riedman after she had refused to perform work of a moreonerous nature, imposed upon her by Friedman because ofher union activities, notwithstanding she had previouslybeen excused from doing such work because of her presentphbssical condition. For these reasons, along with Respon-dent's union animus and having rejected Respondent'scontentions she quit, I am persuaded and find the Respon-dent discriminatorilI discharged Rosemarie Sohl on Octo-ber 29 and thereafter refused to reinstate her because ofher union membership and activities in violation of Section8(a (3) and l I) of the Act.Insofair as Robert Sohl's October 14 discharge is con-cerned, the evidence siq)ra establishes that General Manag-er Friedman informed Rosemarie Sohl her husband wasdischarged because of the Lnion and indicated to RobertSohl. upon discharging him. that the accusation he hadsabotaged company property was not only false but wasbeing used as a pretext to get rid of him. Besides thesereasons, which related to Sohl's union activities, among thewritten reasons given by the Respondent to the Union forSohl's discharge was Sohl's conversation with GeneralManager Friedman at the October 14 meeting, whereinSohl informed Friedman. over Friedman's objections, thathe would contact OSIIA concerning the safetr of the New-wai, labeling machine. Based on this evidence, along withR(obert Sohl's prior unlawful discharge on October II. Ifind that the Respondent discriminatorily discharged Rob-ert Sohl on October 14 and thereafter refused to reinstatehim because of his union membership and activities in vio-lation of section 8(a)(31 and (I) of the Act, and also be-caiuse of his protected concerted activities regarding his in-tentions to complain to OS1A. thereby violating Section8(a)(i ) of the Act.'Seek Inilg to e tnforcet.i titort pro\l:ir LInI rC.,llln 1to IC ILiC.L' l lO ll .l't\deslgilcd for the he iefil ,f iall empl oNe'c ,t tOlll t ¢ue ,I prOtct. inl criedaci, t% See -4il/r.i I n .ii,, ( , 1./!. 221 NI RB 'It9,i <1'- I189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther, additional evidence to support the above find-ings of the discriminatorily discharges of Edward Biondi,Robert Sohl, and Rosemarie Sohl consists of PresidentFriedman's statement to Attorney Horowitz the latter partof November, indicating that his reason for refusing to signa contract was because he had gotten rid of everybody whohad signed for the Union.Although the Respondent argues that the statementssigned by Edward Biondi, Robert Sohl, and RosemarieSohl, following their discharges, constitute settlementagreements 36 and preclude finding a violation of the Act,such argument is without merit and is hereby rejected inas-much as the rights guaranteed under the Act are in thepublic interest rather than private rights. See SchuAlkillMetals Corporation, 218 NLRB 317 (1975).The remaining issues are whether the Respondent en-gaged in bad-faith bargaining with the Union and thereaf-ter refused to bargain with the Union as the exclusive bar-gaining representative of the employees in the unit andmade unilateral changes.The statutory obligation to bargain requires the partiesto meet at reasonable times and confer in good faith withrespect to rates of pay, wages, hours of employment, andother conditions of employment. (Sec. 8(d) of the Act.) Theessential element in the principles of collective bargainingis the "serious intent" of the parties to reach a commonground. Romo Paper Products Corp., 220 NLRB 519(1975). An employer having voluntarily recognized a unionwhich represents a majority of its employees is required tobargain a reasonable period of time before it can withdrawrecognition from the union. Brennan's Cadillac, Inc., 231NLRB 224 (1977): and Keller Plastics Eastern, Inc., 157NLRB 583 (1966). Further, even where an employer has areasonably grounded doubt of a union's continued majori-ty status which must be based on objective considerations,such doubt cannot be raised in the context of unfair laborpractices or for the purpose of gaining time to underminethe union. Bartenders, Hotel, Motel and Restaurant Emploh-ers Bargaining Association of Pocatello, Idaho, 213 NLRB651 (1974).The evidence, supra, establishes that, on October 13, theRespondent recognized the Union, which represented amajority, as their exclusive collective-bargaining represen-tative of the employees in the appropriate unit and thereaf-ter met with the Union from October 14 until the latterpart of November during which period contract proposalsand counterproposals were exchanged and discussed.However, the latter part of November, President Friedmaninformed his negotiator, Attorney Horowitz, there was noneed to sign a contract because the Union did not repre-sent a majority of the employees; that he had gotten rid ofeveryone who signed for it and there would not be a con-tract. Attorney Sullivan, who replaced Attorney Horowitzas the Respondent's representative, further indicated to the'I the Respondent's further argument such statements constitute aidllis-sions against interest of these individuals is likewise rejected since I find theoverall evidence clearl, establishes these individuals swere discrimltl.li, rfidischarged prior toI executing such statements for the reasons givecnUnion's representatives who sought to continue negotia-tions, on December 6, that President Friedman wanted toget rid of them and would not continue negotiations.Such conduct, considered in the context of the Respon-dent's other unlawful conduct herein found, particularlythe discriminatory discharges of the union adherents, clear-ly establishes an unlawful refusal by the Respondent sinceabout October 14 to bargain in good faith with the Unionand an unlawful refusal by Respondent since December 6to bargain with the Union, thereby violating Section 8(a)(5)and (I) of the Act. Here, as the evidence establishes, Re-spondent utilized the period during which negotiationswere being conducted to rid itself of the union adherentsand to dissipate the Union's majority status. Moreover,neither a reasonable period of bargaining had elapsed norcould the Respondent. because of its unfair labor practices,properly question the Union's majority status.Having found that the Union, since October 13, hasbeen the bargaining representative of the unit employees, Ifurther find that the Respondent. on October 14, by unilat-erally and without consulting and bargaining with theUnion, discontinuing providing employees with coffee androlls and with their smoking privileges in the warehousearea also violated Section 8(a)(5) of the Act. The law is wellsettled that unilateral changes in terms and conditions ofemployment without bargaining with the union repre-senting such employees violates Section 8(a)(5) of the Act.Amsterdam Printing & Litho Corp., 223 NLRB 370 (1976);and N.L.R.B. v. (Benne) Katz, et al., d/b/a WilliamsburgSteel Products Co., 369 U.S. 736 (1962).IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II1,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCkLUSIONS OF LAWI. Chemtronics, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Local 42, Industrial Production Employees Union. isa labor organization within the meaning of Section 2(5) ofthe Act.3. By engaging in the surveillance of the employees'union activities: by coercively interrogating employeesconcerning their union memberships and activities andthose of other employees; by threatening employees withstricter working conditions because they selected theUnion to represent them: and by threatening employeeswith possible physical harm because of their union activi-ties, Respondent has interfered with, restrained, andcoerced its employees in the exercise of their rights guaran-teed in Section 7 of the Act and has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act.190 CHEMTRONICS, INC.4. By harassing employees Thomas Sugden. EdwardBiondi, and Rosemarie Sohl by imposing upon them moreonerous working conditions because of their union activi-ties: by discontinuing providing employees with coffee androlls and with their smoking privileges in the warehousearea because of their union activities: by discriminatorilydischarging Edward Biondi from October 8 to October 14.1976. and Thomas Sugden and Robert Sohl from Octoberi to October 14, 1976. and thereafter discharging EdwardBiondi about October 22. 1976. Robert Sohl on October14, 1976, and Rosemarie Sohl on October 29. 1976. andrefusing to reinstate them because of their union member-ship and activities and because of Robert Sohl's protectedconcerted activities regarding his October 14 discharge.Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)( 1) and (3) of the Act.5. All production and maintenance, shipping and receiv-ing employees of Respondent. employed at its Hauppaugeplant. exclusive of office clerical employees. guards, profes-sional employees and all supervisors defined in Section2(11) of the Act constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act.6. The Union is now. and at all times since October 13.1976. has been, the exclusive representative for the pur-poses of collective bargaining of the employees in theaforesaid unit within the meaning of Section 9(a) of theAct.7. By refusing to bargain in good faith and thereafterrefusing to bargain with the Union as the exclusive bar-gaining representative of the employees in the aforesaidappropriate unit: and by unilaterally discontinuing provid-ing employees in the unit with coffee and rolls and withtheir smoking privileges in the warehouse area without no-tifying or consulting with the Union, Respondent has en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Tlih RFMmDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1). (3), and (5) of the Act. I shall recommend that itcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act. Accordingly, theRespondent shall be ordered to immediately reinstate Ed-ward Biondi. Robert Sohl, and Rosemarie Sohl to theirformer jobs or, if these jobs no longer exist, then to sub-stantialls equivalent jobs without prejudice to their senior-ity and other rights and pri ileges and to make each ofthem whole for any loss of earnings and compensation theymay have suffered as a result of the discrimination againstthem in their employment herein found by discriminatorilydischarging Edward Biondi about October 22. 1976. Rob-ert Sohl on October 14. 1976. and Rosemarie Sohl on Octo-ber 29. 1976.i The Respondent shall also make Eldwardto the mRones, tEd iard Bi nridi Ro belrt Sohl, ld Rosrteniric St,h receincdfrom the Respondent under the seitlemenrit igreeienll/l ther e ntredr inioBiondi. Robert Sohl. and Thomas Sugden whole for anyloss of earnings and compensation they maN have sufferedas a result of the discrimination against them in their em-ployment herein found bs discriminatorily discharging Ed-ward Biondi for the period October 8 to October 14, 1976.and Robert Sohl and Thomas Sugden for the period Octo-ber I I to October 14. 1976. Backpay shall be computed onthe basis set forth in F. W Woolworth Company, 90 NLRB289 (1950). with interest computed in accordance with theformula set forth in Florida Steel Corporation. 231 NLRB651 (1977).38It shall be recommended that Respondent cease harass-ing Thomas Sugden. Edward Biondi, and Rosemarie Sohlbh imposing upon them more onerous working conditionsbecause of their union activities.To remedy the Respondent's refusal to bargain in goodfaith and to bargain with the Union, I shall recommendthat the Respondent recognize the Union and, upon re-quest. bargain collectively and in good faith with theLnion as the exclusive representative of all the employeesin the aforesaid appropriate unit and if an understanding isreached embody such understanding in a written signedagreement.With respect to the discontinuance of providing employ-ees with coffee and rolls and with their smoking privilegesin the warehouse area which were unilaterally as well as fordiscriminators reasons discontinued. I shall recommendthat these benefits and privileges be restored as they ex-isted prior to their discontinuance on October 14. 1976,and that the Respondent be ordered to bargain with theUnion before making such unilateral changes.Upon the foregoing findings of fact, conclusions of law.and the entire record. and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER 39The Respondent. Chemtronics. Inc.. Hauppauge. NewYork. its officers, agents. successors, and assigns, shall:I. Cease and desist from:(a) Engaging in surveillance of employees' union activi-ties.(by Coercively interrogating employees concerning theirunion membership and activities and those of other em-ploS ees.(c) Threatening employees with stricter working condi-tions for selecting the Union to represent them.(Id) Threatening employees with possibly physical harmbecause of their union activities.(e) Discouraging membership in Local 42. IndustrialProduction IEmployees Union. or any other labor organiza-tion. by discharging or refusing to reinstate, or in any otherwith the Respondent shall, to the extent theN were pasments for mrattersthes would be entitled to he reimbursed as hackpas. be deducted from theirbackpas due', See. erterall,. fis Plt'lrminbi dl Halting ( o, 138 NL.RB 716 (1962)'1 In the esenit il ecxcptlons are filed as provided hs Sec 10 46 of IheRule, anrid Reculanins , f the Naltionalll Ihabor Relations Board. the findingsC.rTICllltOns a in, recoz.nmrielded Order herein shall. as presided in Se,lid' 48 of the Rules iand Ret iululollrs he .dopted hb the Board and hecoimeit., firlirdins ontmiunl .I ri, d Ordel i1iid all .hjectlirn theretio shall bedeeed ,I.tX cd fobr I11 pTrps"C',191 DECISIONS OF NATIONA .LABOR RELATIONS BOARDmanner discriminating against employees in regard to hireor tenure of employ ment or any term or condition of em-ployment.(f) Discouraging concerted activities of the employeeswithin the meaning of Section 7 of the Act, by discharging.refusing to reinstate, or in any other manner discriminatingagainst employees for engaging in such activities.(g) Harassing Edward Biondi. Thomas Sugden. Rose-marie Sohl, or any other employees by imposing uponthem more onerous working conditions because of theirunion activities.(h) Discontinuing providing employees with coffee androlls and with their smoking privileges in the warehousearea because of their union activities.(i) Refusing to bargain collectively and in good faithwith lIocal 42. Industrial Production Employees Union. asthe exclusive bargaining representative of the employees inthe following appropriate unit concerning rates of pay.wages, hours of employment. and other terms and condi-tions of employment:All production and maintenance, shipping and re-ceiving employees of Respondent, employed at itsHlauppauge plant. exclusive of office clerical employ-ees, guards. professional employees and all supervisorsas defined in Section 2(11) of the Act.(j) Making unilateral changes in the terms and condi-tions of employment without first consulting and bargain-ing with the Union as the exclusive bargaining representa-tive of its employees in the aforesaid appropriate unit.(k) In any other manner interfering with. restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Recognize and, upon request, bargain in good faithwith Local 42, Industrial Production Employees Union, asthe exclusive bargaining representative of the employees inthe aforesaid appropriate unit with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment and, if an understanding is reachedembody the terms of such understanding in a writtensigned agreement.(b) Offer immediate and full reinstatement to EdwardBiondi. Robert Sohl. and Rosemarie Sohl to their formerjobs or, if those jobs no longer exist. then to substantiallyequivalent jobs without prejudice to their seniority andother rights and privileges and make them, along withFhomas Sugden. whole for any loss of pay or other com-pensation the)y may have suffered by reason of the discrim-ination against them in the manner set forth in that sectionof this Decision entitled "The Remedy."(c) Restore providing employees with coffee and rollsand with their smoking privileges in the warehouse area asthey existed prior to their discontinuance on October 14,1976.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records. social security payment records, timecards.personnel records and reports, and all other records neces-sary to analyze and determine the amount of backpay dueunder the terms of this recommended Order.(e) Post at its Hauppauge, New York. facility copies ofthe attached notice marked "Appendix." 40 Copies of saidnotice, on forms provided by the Regional Director forRegion 29. after being duly signed by the Respondent'sauthorized representative, shall be posted immediatelyupon receipt thereof. and be maintained by it for 60 con-secutive days thereafter. in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(f) Notify the Regional Director for Region 29. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply therewith.Ii is I IS Ft RItR ORDRtI that the amended complaint be,and it hereby is, dismissed insofar as it alleged unfair laborpractices not specifically found herein.In the e,.ent hI hi tllis ()Ordei i, enfl, d hb i Judme nt ofi r .a t edSiates o(rt f \ppn.i. die oi. ad, in thC nltlce re.ding 'tosted h; Orderelf 1th N iwni l I..htbor Rcit.ioln, Board" ' all rcid '-Poicd t'uru.il 1i d.h Ultcii l Af the I iuld Sia ii'1, ( Ourt 'If \ppcAll i',l Lnfiri 11 () Ordcr f theN tlial I.ah,)hor Reallons Bld192